The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2014

                                     No. 04-12-00242-CR

                                      Donte HOUSTON,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                     From the 349th District Court, Houston County, Texas
                                  Trial Court No. 11CR-033
                       The Honorable Mark A. Calhoon, Judge Presiding


                                        ORDER
       This court issued its mandate in appeal number 04-12-00242-CR on April 30, 2013. On
October 6, 2014, citing appeal number 04-12-00242-CR, pro se appellant Donte Houston filed a
motion asking this court to reconsider the appeal.
       This court’s plenary power in appeal number 04-12-00242-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
       Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court